CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Post-Effective Amendment No. 25 to the registration statement on Form N-1A (File No. 2-98790) (Registration Statement) of our reports dated September 7, 2007, for Putnam AMT-Free Insured Municipal Fund and September 10, 2007, for Putnam Tax-Free High Yield Fund, relating to the financial statements and financial highlights appearing in the July 31, 2007 Annual Report of Putnam Tax-Free High Yield Fund and Putnam AMT-Free Insured Municipal Fund, each a series of Putnam Tax-Free Income Trust, which are also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings Financial highlights and "Independent Registered Public Accounting Firm and Financial Statements" in such Registration Statement. PricewaterhouseCoopers LLP /s/ PricewaterhouseCoopers LLP Boston, Massachusetts November 26, 2007
